Batjer, C. J.,
dissenting,
with whom Gunderson, J., concurs:
I respectfully dissent from the result announced by the majority. The trial judge found, and it is not disputed, that appellant entered the case with the rebuttable presumption that respondents were negligent; that such negligence was the proximate cause of the fatal injury to appellant’s husband, Jay Sher-burne; and, that it was respondents’ burden to rebut the statutory presumption of their negligence. NRS 616.375; Richard Matthews, Jr., Inc. v. Vaughn, 91 Nev. 583, 540 P.2d 1062 (1975); Cahow v. Michelas, 62 Nev. 295, 149 P.2d 233 (1944).
At the conclusion of a trial before the court, the district judge concluded respondents had effectively rebutted the presumption of their negligence by a preponderance of the evidence and, accordingly, rendered judgment in their favor. This determination lies exclusively within the province of the trier of fact and, if supported by the evidence, should not be disturbed on appeal. Sec Richard Matthews, Jr., Inc. v. Vaughn, supra; Cahow v. Michelas, supra.
*590In determining whether respondents had rebutted the statutory presumption of their negligence, i.e., that they were not negligent, the trial court was bound to measure respondents’ conduct against the general standard of care that a reasonable, prudent person would exercise under the same circumstances. See Driscoll v. Erreguible, 87 Nev. 97, 482 P.2d 291 (1971); Heimer v. Salisbury, 142 A. 749 (Conn. 1928); cf. Richard Matthews, Jr., Inc. v. Vaughn, supra. That standard required that respondents’ conduct conform to the conduct of an ordinary, but not an extraordinary, prudent person, Driscoll v. Erreguible, supra, and, in this case, required that respondents exercise due care. “Due care” does not require constant, everlasting vigilence; but instead, requires only such care as a person of ordinary prudence would exercise under the circumstances. Missouri Pac. R. Co. v. Huffman, 108 S.W.2d 479 (Ark. 1937). Whether “due care” has been exercised in any given situation is a matter to be determined by the trier of fact, Berbohn v. Pinkerton, 255 P.2d 260 (Okla. 1953); Film v. Downing & Perkins, 66 A.2d 613 (Conn. 1949), and that determination should not be disturbed if it is supported by the evidence.
Although the evidence adduced at trial is rather meager, it must be viewed in a light most favorable to respondents. See Novack v. Hoppin, 77 Nev. 33, 359 P.2d 390 (1961). The record indicates that Jay Sherburne had considerable experience in dismantling and moving structures and that he had counseled and advised respondents concerning the method and procedure for dismantling the steel building here involved. The record further unequivocally indicates that, at the time of the collapse of the wall which fatally injured Jay Sherburne, the wall, as well as the purlins which connected the trusses, was completely and firmly affixed to the foundation of the building by steel-anchored bolts imbedded in the concrete. There is nothing in the record to indicate that either Jay Sherburne, with his experience in dismantling and moving buildings, or the respondents, had any reason to suspect that the steel-anchored bolts would be ripped from the foundation and the wall would fall.
Upon this record, the district judge, reasoning from his knowledge and experience in light of the testimony, concluded that respondents had exercised sufficient due care to overcome the presumption of negligence. Cf. Raymond v. Portland R. Co., 62 A. 602 (Me. 1905) (holding that where due care is exercised, there can be no negligence). In my view, this conclusion is supported by the evidence and should not be disturbed.
The majority seems to find error in the fact that the trial judge called upon his past personal experience in dismantling *591and moving structures to reach his conclusion that respondents had successfully rebutted the presumption of negligence. However, the basis upon which any trier of fact determines whether an accident would not have ordinarily happened in the absence of negligence is that of common knowledge and experience. Brizendine v. Nampa Meridian Irrigation District, 548 P.2d 80 (Idaho 1976).
I would affirm the judgment of the district court.